DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Elser (US 2006/0106289 A1) in view of Sadeghian-Motahar (US 2016/0089045 A1).
Regarding claim 1, Elser teaches Electrode support (Fig. 1, Para. 90) comprising a first reference electrode (electrode 128) and a second electrode (electrode 129), said electrodes being electrically insulated from each other (implicit) and capable of measuring two electric potentials at the surface of a haired animal body (Fig. 1, Para. 90), said electrode support further comprising an electronic module comprising at least a memory (Para. 106),a computer and a first electrical interface for receiving the electrical signals acquired from each electrode for the recording of a cardiac activity of said haired animal (Para. 90 and 106), but does not disclose a one piece structure formed of a polymer material in which elements are distributed conductors, said structure comprising a base and plurality of projections able to cross a coat.
Sadeghian-Motahar teaches a biopotential sensing device with a plurality of leads with a polymer base with protrusions that can aid in the penetration of hair/fur to contact the underlying skin (eg. Para. 30-31 and 43-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Elser with the polymer base and protrusions as taught by Sadeghian-Motahar to be able to allow biometric monitoring through fur/hair and allowing the system to be worn for longer periods of time without disrupting the user (eg. Sadeghian-Motahar, Para. 15-16).
Regarding claim 2, the combined invention of Elser and Sadeghian-Motahar discloses the plurality of projections form substantially conical pins (eg. Sadeghian-Motahar, Fig. 2A).
Regarding claim 3, the combined invention of Elser and  Sadeghian-Motahar discloses the polymer material is silicone and conductive elements are graphite powder (eg. Sadeghian-Motahar, Claim 3, and Para. 47).
Regarding claim 4-6, the combined invention of Elser and Sadeghian-Motahar discloses a lead wire is molded in the base and transmits an electric potential resulting from all potentials measured by 
Regarding claim 7, the combined invention of Elser and Sadeghian-Motahar discloses the electronic module includes a second interface to transmit data to a third party electronic equipment, said second interface being a wireless interface (eg. Elser, Para. 5 and 16).
Regarding claim 8, the combined invention of Elser and Sadeghian-Motahar discloses at least one opening designed for passing the plurality of projections so as to direct them towards the body of the animal when the electrode support is held on the latter, said opening having a smaller area than the area of the base of the at least one electrode so as to hold said at least one electrode (eg. Sadeghian-Motahar, Fig. 2) It would have been obvious to resize an opening relative to the base (eg. See MPEP 2144.04 IV A, changes in size/proportion).
Regarding claim 9, the combined invention of Elser and Sadeghian-Motahar discloses the electronic module further comprises an inertial unit including at least one accelerometer and compass delivering parameters in real time enabling instantaneous kinematics of said animal carrying said electrode support to be determined (eg. Eler, Para. 83 and 89).
Regarding claim 11, the combined invention of Elser and Sadeghian-Motahar discloses further comprising a mechanical backing arranged on the external part of the electrode support and protecting an internal location of said electrode support including the electronic module (Eg. Elser, Fig. 1, enclosure 117).
Regarding claim 12, the combined invention of Elser and Sadeghian-Motahar discloses a tightening element that can be held on the flank or belly of a horse (Eg. Elser, Fig. 1).
Regarding claim 13, the combined invention of Elser and Sadeghian-Motahar discloses generating an indicator relating to the kinematics of an animal, the method comprising acquiring signals of an inertial unit arranged in an electrode support calculating a parameter related to instantaneous kinematics of the animal comprising: calculating a gait indicator among the following gaits (eg. Elser, Para. 89).
Regarding claim 14, the combined invention of Elser and Sadeghian-Motahar discloses generating a first graphical representation representing the four limbs of said animal and a load value associated with each of said limbs, said values being either updated instantaneous values with a predefined sampling period, or a mean value over a predefined time lapse, and/or; generating a second graphical representation representing a curve forming a parabola indicating the value of the height of the maximum jump and the angle of attack of said jump (eg. Elser, Para. 89. 97, Fig. 21A-22B, shows lateral and vertical motions).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elser (US 2006/0106289 A1) in view of Sadeghian-Motahar (US 2016/0089045 A1), further in view of Barnes (US 20160157718 A1).
Regarding claim 10, the combined invention of Elser and Sadeghian-Motahar discloses the invention of claim 1, but does not disclose an induction charging battery.
Barnes teaches a wearable medical device that can be used on animals (eg. Abstract and Para. 43) that has induction charging batteries (Eg. Para. 49).
It would have been obvious to have combined the invention of Elser and Sadeghian-Motahar with the wireless charging capabilities taught by Barnes to allow easier charging of the battery with little contact (eg. Barnes, Para. 49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792